Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1,2,5,10,13,14 and 16-18, in the reply filed on 11/29/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation no greater than 15,000 cP and the claim also recites no greater than 10,000 cP or no greater than 5,000 cP which is the narrower statement of the range/limitation. The claim(s) are considered indefinite 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation removing at least 60%, and the claim also recites at least 90% of the temporary solvent or at least 95% of the temporary solvent which is the narrower statement of the range/limitation. Claim 5 states wherein the temporary solvent is nonreactive in the printable composition resin and constitutes 10 to 40 wt.% based on weight of the total printable composition or about 15 to 30 wt.%, based on weight of the total printable composition.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 10, 13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2014/0017460 A1) in view of Shpiro et al (US 2019/0054666 A1).
Regarding claim 1, Xu teaches a method for building a three-dimensional object, the method comprising: a) providing a printable composition comprising a high viscosity polymerizable component [0005], and an initiator [0055], wherein the high viscosity polymerizable component has a viscosity of at least 20,000 cP at 25°C  [0019](Xu teaches a cP at about 50°C and given the similarity of the inventive composition and that of the prior art, it is the Examiner’s position that the prior art composition meets the viscosity requirement) before 
Xu is silent to a temporary solvent and c) removing a substantial amount of temporary solvent from the article. However, it is conventionally well known in the art to utilize temporary solvents. Same field of endeavor, Shpiro, teaches a temporary solvent [0043] which is removed [0047]. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Xu to include a temporary solvent and the removal of the temporary solvent, as taught by Shpiro, for the benefit of removing roughness of an article [0006]. 
Regarding claim 2, Xu teaches the printable composition has a viscosity no greater than 15,000 cP at 25°C, no greater than 10,000 cP at 25° C, or no greater than 5,000 cP at 25°C (Xu teaches a cP at about 65°C and given the similarity of the inventive composition and that of the prior art, it is the Examiner’s position that the prior art composition meets the viscosity requirement) [0064].
Regarding claims 10 and 13
Regarding claim 16, Xu teaches the high viscosity polymerizable component has a viscosity of at least 30,000 cP and no greater than 300,000 at 25° C before mixing with the temporary solvent [0019] (Xu teaches a cP at about 50°C and given the similarity of the inventive composition and that of the prior art, it is the Examiner’s position that the prior art composition meets the viscosity requirement). 
Regarding claims 17-18, Xu teaches the high viscosity polymerizable component comprises a poly(meth)acrylate [0030] and one or more multi functional urethane (meth)arcylates [0029-0031]. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2014/0017460 A1) in view of Shpiro et al (US 2019/0054666 A1) and NPL, Surfaces, Chemistry and Applications. 

Xu and Shpiro are silent to the weight of the temporary solvent. However, it is conventionally well known that solvent viscosity of resins is influenced by the concentration of resin, the softening point, the molecular weight distribution, the chemical composition of the resin, and the type of solvent. The higher the resin concentration, the higher the viscosity.  Therefore, viscosity is a result effective variable and since Applicant’s objective is to have a high viscosity polymerizable component, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a low weight percentage of the temporary solvent. MPEP 2144.05 states It is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art In re Boesch, 205 USPQ 215 (CCPA 1980). Therefore, one ordinary skill in . 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (US 2014/0017460 A1) in view of Shpiro et al (US 2019/0054666 A1) and further in view of Lewis et al (US 2018/0142108 A1).  
Xu does not explicitly disclose removing a substantial amount of the temporary solvent comprises immersing the article in water for at least 12 hours; removing the article from the water and allowing the article to dry at ambient temperature. Same field of endeavor, Lewis, discloses mixing the temporary solvent with water [0028] from 1 hour to a week or more [0037] and drying at an ambient temperature [0037]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Xu to include removing a substantial amount of the temporary solvent comprises immersing the article in water for at least 12 hours; removing the article from the water and allowing the article to dry at ambient temperature, as taught by Lewis et al, in order to produce highly architected structures [0004]. 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments are moot in light of Shpiro et al (US 2019/0054666 A1). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765. The examiner can normally be reached Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARAH TAUFIQ/Examiner, Art Unit 1754                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743